The counsel for R.L.C., Staples S. Hughes, Appellate Defender, and Constance Widen-house, Assistant Appellate Defender, are directed to amend the record in the above captioned case by redacting, in accordance with Rule 3(b) of the Rules of Appellate Procedure, any and all information identifying R.L.C. and O.P.M. except by their initials, within 30 days from the entry of this Order. Additionally, the Clerk of the Supreme Court is ordered to seal the transcript in this matter in the manner described in Rule 9(c) of the Rules of Appellate Procedure.
By order of the Court in Conference, this 3rd day of May, 2007.